Citation Nr: 0941356	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
inactive, pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection is currently in effect for pulmonary 
tuberculosis, inactive, which is rated as 30 percent 
disabling.  The Veteran alleges that he is entitled to an 
increased disability rating because his lungs have 
"shrunk," he is now on oxygen, and he requires the 
assistance of a walker for ambulation.  The Veteran was last 
afforded a VA examination in December 2005, which rendered 
the diagnoses of non-ischemic cardiomyopathy of 20-30% and a 
history of tuberculosis.  At that time, the examiner noted 
that the Veteran had been prescribed oxygen at sleep as a 
result of his cardiac disorder and not specifically for his 
pulmonary disorder.  The examiner concluded that until a 
sleep study was conducted, given the current information, the 
Veteran's need for oxygen at night was less likely due to his 
stable pulmonary status but more likely than not due to his 
cardiomyopathy.  

A review of the record reveals that the Veteran underwent a 
polysomnogram consult in March 2006.  In light of the new 
evidence of record and the Veteran's allegations that his 
service connected lung disability has worsened, an additional 
examination is necessary in the adjudication of the claim.  
38 C.F.R. § 3.159 (2009).

Additionally, VA medical records regarding treatment for the 
Veteran's pulmonary disability should also be obtained as of 
March 2006.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should secure any additional 
medical records pertaining to care for 
pulmonary tuberculosis, inactive, since 
March 2006 that are not now of record.  
Any records obtained, must be associated 
with the other evidence in the claims 
folder.  All efforts to secure these 
records must be documented in the claims 
file.

2.  Thereafter, the Veteran will be 
afforded a VA pulmonary examination to 
determine the current severity of his 
service-connected pulmonary tuberculosis.   
The following considerations will govern 
the examination:

a.  The claims folder and a copy of 
this remand must be made available 
and reviewed by the examiner, who 
must acknowledge receipt and review 
of these materials in any report 
generated as a result of this 
remand.  

b.  All indicated tests must be 
completed in accordance with the 
latest AMIE worksheets for rating 
pulmonary tuberculosis.  In addition 
the examination must include 
pulmonary function tests which 
report the Veteran's FEV-1, FEV- 
1/FVC, and DLCO.  If there are any 
conflicts with respect to the FEV-1, 
FEV- 1/FVC, and DLCO findings, the 
examiner must state which finding 
most accurately reflects the current 
level of disability.  

c.  The pulmonary function test must 
be performed post-bronchodilator.  

d.  The examiner must report whether 
the Veteran takes immunosuppressive 
therapy for his pulmonary 
tuberculosis, inactive, and this 
must be verified by a review of the 
Veteran's records showing that he 
was prescribed this type of therapy.  

e.  Any use of immunosuppressive 
therapy must be addressed to include 
the length and frequency of any such 
course of treatment.  The examiner 
must report the number of times the 
Veteran is seen on an annual basis 
by his physician for exacerbation of 
his pulmonary tuberculosis.

f.  The examiner must report whether 
the Veteran's current breathing 
symptoms are sequelae of his 
service-connected pulmonary 
tuberculosis.  

3.  After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



